UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 00-21134
                          Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,


                               VERSUS


                          HECTOR HASSETTE,

                                                 Defendant-Appellant.




           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                          (H-95-CR-142-44)
                          August 15, 2001
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

      Hector Hassette appeals his sentence following his conviction.

Hassette pleaded guilty to conspiracy to possess with intent to

distribute in excess of 1000 kilograms of marijuana in violation of

21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(vii), and 846. He argues that


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
the district court erred by increasing his offense level pursuant

to United States Sentencing Guideline § 3B1.1(c) for his managerial

role in the conspiracy.   We have reviewed the record, the briefs of

the parties, and the applicable law, and we discern no reversible

error. Hassette’s unsupported assertions of his lesser role in the

conspiracy do not satisfy his burden of demonstrating with rebuttal

evidence that the information contained in the presentence report

was inaccurate.   See United States v. Alford, 142 F.3d 825, 831-32

(5th Cir.), cert. denied, 525 U.S. 1003 (1998).        The district

court’s decision to increase Hassette’s offense level by two for

his managerial role in the offense was not clearly erroneous.   See

United States v. Barreto, 871 F.2d 511, 512 (5th Cir. 1989).

AFFIRMED




                                  2